The plaintiff in error, Aaron Wardlow, was indicted by the grand jury at the September term, 1918, of the district court of Washington county, charged with the murder of W.L. Mull, and upon his trial for the offense for which he was charged, he was found guilty of murder, the punishment assessed being life imprisonment. From the judgment rendered on the verdict, he appealed by filing in this court on May 21, 1919, a petition in error with case-made. No briefs were filed. When the case was called for final submission, plaintiff in error's counsel of record filed his motion to dismiss the appeal; which motion is sustained and the appeal herein is dismissed.